Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner notes that no amendments and no additional arguments were presented in the filing of the RCE. Applicant requested the arguments previously presented in the Appeal Brief 2020-06-08 be considered. As these arguments were considered and addressed in the Examiner’s Answer filed 1/21/2021, the previous reasoning is restated in full. Additionally, the Examiner was affirmed on the 101 and 103 rejections by the PTAB in a decision dated 1/20/2022. 
Response to Arguments
Applicant's arguments filed 8 June 2020 with respect to the 101 rejection have been fully considered but they are not persuasive. 	No new arguments are available to consider and the Examiner restates the reasoning from pages 4-5 of the Examiner’s answer as well as the PTAB decision pages 6-16 affirming the 101 rejection.
Applicant's arguments filed 8 June 2020 with respect to the 10 have been fully considered but they are not persuasive. 	No new arguments are available to consider and the Examiner restates the reasoning from pages 6-7 of the Examiner’s answer as well as the PTAB decision pages 16-17 affirming the 103 rejection.
Regarding the 112(a) rejection, the Examiner has withdrawn the 112(a) rejection of claims 1, 29, and 44-59 as per the PTAB decision reversing the Examiner’s previously presented 112(a) rejection.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 29, and 44-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) providing an account for placing online bets on a computer and approving online betting transactions through the steps of transmitting one or more web pages that enables an account be opened on an online platform, presenting terms and conditions, receiving acceptance of the terms, communicating at least a portion of the information to entity that performs identity authentication and credit verification, receiving the result, approving a request to open the account, receiving a request to place an order, determining a risk value for the order, determining whether to approve the order, and accepting the order. This concept falls under the abstract idea groupings of certain methods of organizing human activity such as a fundamental economic practice or principle, commercial or legal interactions including agreements in the form of contracts (bets and wagers are legal contracts), and managing personal behavior or interactions. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional limitations are not indicative of integration into a practical application. The additional limitations of presenting, receiving [data], approving, establishing, activating, generating, and determining are performed using the processor and the other components recited at a high level of generality (as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The computer is being used as a tool to implement the abstract idea and generally linked to a particular technological environment. 	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a terminal, a memory, and at least one processor are generic computer components and the functions that are being performed by the generic components are considered to be generic computing functions such as presenting, receiving [data], approving, establishing, activating, generating, and determining because these functions are similar to those identified by the courts as generic (see MPEP 2106.05(d) for examples; receiving, processing, and storing data, receiving or transmitting data over a network). Additionally, pages 10-11 of the specification make it clear that any communication networks and almost any computing system is capable of performing the claimed method i.e. recited at a high level of generality. Viewing the limitations as an ordered combination does not add anything further that looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 44-59 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims fail to meaningfully limit the abstract idea because the additional limitation are routine and conventional such as the order is sports related, checking identify in real-time, sending requests on the internet, receiving results through a network, and presenting information on a webpage.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 29, and 44-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black US 2003/0096651 in view of Greene US 2002/0143686 in further view of Chow US 2002/0156720.
As per claim 1:	Black discloses a method, comprising: 	transmitting, by the at least one processor to a terminal one or more web pages that enables an account be opened on an online platform for placing online orders for betting products (Fig 2, ¶¶ [0027]-[0028])	in response to detecting activation of a web link on the one or more pages for requesting the account be opened on the platform, displaying a prompt by the at least one processor to provide via one or more web pages identification verification information including one or more of a name, an address, a social security number, a phone number, and an age (Fig 2, ¶¶ [0027]-[0028] “personal details”)	receiving by a least one server an indication that a web link on a web page was activated, wherein activation of the web link results in a submission of identification information and signifies acceptance of the terms and conditions (¶ [0027] demonstrates how the betting exchange system works reads on terms and conditions under the BRI; in the alternative, a person of ordinary skill would recognize that almost every website and account has terms and conditions, displaying them and agreeing to the terms and conditions is ubiquitous in the field and almost every field; ¶ [0028] registration information submission)	communicating by the at least one processor at least a portion of the identification information to an entity that performs identity authentication (¶ [0028] authentication code sent to the user’s email to verify the user); 	receiving by the at least one processor from the entity a result of the identity authentication check (¶ [0028] authentication code sent to the user’s email to verify the user); 	based at least in part on comparing the results to entries stored in the decision matrix, approving by at least one processor a request to open the account on the platform (¶ [0028] authentication code sent to the user’s email to verify the user); 	responsive to approving the request to open the account to enter orders for betting products on the platform, establishing by at least one processor the account including establishing a user ID and a password (¶ [0028] username and password); 	activating by at least one processor the account (¶ [0028]]); 	based on funds deposited, establishing by at least one processor a balance associated with the account (¶¶ [0028], [0030], balances are based on deposits)	displaying by at least one processor a prompt to provide via a web page the user ID and the password (¶ [0027], Fig 2); 	in response to receiving the user ID and the password, establishing by at least one processor a communication session during which has access to the online platform is granted (¶¶ [0027], [0028], Fig 2 logging onto the platform); 	during the communication session, receiving by at least one processor a request to place an order for a given betting product, the request being made using the account (Fig 4, ¶¶ [0056]-0060]); 		determining by at least one processor a risk value of the order for the given betting product based at least partially on a maximum loss that is likely to result from the given betting product (¶¶ [0053] “maximum loss”); 	determining by at least one processor a current balance for the account (¶ [0059] “current account balance”); 	determining by at least one processor whether to approve the order based at least in part on the risk value determined for the order and the current balance for the account (¶ [0059], [0053]) ; and 	if the order is approved, accepting by at least one processor the order (¶¶ [0059]-[0060], [0089]).	Black fails to explicitly disclose, but Greene does disclose generating, by at least one processor, an account approval decision matrix in a memory (Fig 4 & 5, Abstract, the Examiner has interpreting the decision matrix as a decision making tool stored in memory; [0085]-[0086] discloses factors that can be applied to the account approval process and functionally equivalent to a decision matrix; discloses functionally equivalent process to a decision matrix and results in the same determination (that of account approval or disapproval) with options for the tests from including residency, valid social security number, valid address, frequency of account opening, and the like. Thus, the concept of applying factors to the account approval and registration process is disclosed by Greene and is functionally equivalent to the decision matrix method of making a determination);	comparing, by the at least one processor, results of the identify check […] to entries stored in the decision matrix (Fig 5, Abstract, ¶¶ [0072]-[0086]); 	presenting by the at least one processor via a web page terms and conditions of the platform (Examiner notes that in Black ¶ [0027] demonstrates how the betting exchange system works reads on terms and conditions under the BRI; in the alternative, a person of ordinary skill would recognize that almost every website and account has terms and conditions, displaying them and agreeing to the terms and conditions is ubiquitous in the field and almost every field. Regardless, Greene at ¶¶ [0087]-[0089] explicitly discloses the terms and conditions);	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Greene in Black since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The account approval process of Greene is used for trading (ie betting) and would be obvious to combine in order to improve the security of the account of Black as well as reduce potential fraud or misuse of the system. 	Black fails to explicitly disclose, but Chow does disclose communicating, by the at least one processor, at least a portion to the identification information to an entity that performs credit verification; and credit verification (Abstract “communicates with a credit bureau system to obtain credit decisioning and approval”, Fig 2 “communicate data to credit bureau system”; [0005] “A real-time application processing system is disclosed which provides a comprehensive brokerage account application process for receiving and processing an Applicant's personal and financial data, evaluating Applicant's credit status, opening a brokerage account, activating the brokerage account, funding the 
account and providing applicant/accountholder with a username and password to 
allow applicant/account holder to begin trading within minutes.“	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Chow in Black since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The account approval process of Chow is used for trading (ie betting) and would be obvious to combine in order to improve the security of the account of Black as well as reduce potential fraud or misuse of the system by ensuring an account applicant has a sufficient credit rating in order to minimize risk. As per claim 29:	Claims 29 is rejected under the rationale of claim 1. As per claim 44:	Black further discloses the method of claim 1, wherein the identity authentication is performed in real-time or in substantially real time (¶¶ [0027]-[0029]).As per claim 45: 	Black further discloses the method of claim 44, wherein the identity authentication is performed in about 60 seconds (¶¶ [0027]-[0029], it would be obvious to perform the identity check as fast as possible and under the broadest reasonable interpretation of “about 60 seconds” and that it depends from claim 44, it depends on how fast the customer verifies the account, but it is reasonable to think that the verification can occur within 1 minute).As per claim 46:	Black further discloses the method of claim 1, further comprising communicating by at least one processor via a web page an indication that the request to open the account on the platform has been approved (¶ [0028] indicates that the account has been approved when the successful login and authentication has occurred)As per claim 47:	Black further discloses the method of claim 1, wherein establishing the balance associated with the account comprises: presenting by at least one processor via a web page an option to add funds to the account using an online credit card transaction; and in response to detecting activation of a web link to accept the option to add funds, providing by at least one processor the user one or more web pages to add funds to the account using an online credit card transaction (¶ [0028] money can be deposited into the account via an internet secure cash payment).As per claim 48:	Black further discloses the method of claim 1, wherein establishing the balance associated with the account comprises establishing the balance as a result of a cash deposit (¶ [0028] money can be deposited into the account via an internet secure cash payment).As per claim 49:	Black further discloses the method of claim 1, further comprising communicating by at least one processor via email the password (¶ [0028]; additionally, it would be obvious to communicate with the customer via email after the email has been given and subsequently verified by the system, the verification is communicating; also, the contents of the message is non-functional descriptive material and holds little patentable weight).As per claim 50:	Black further discloses the method of claim 1, wherein receiving the result of the identity authentication comprises receiving one of a plurality of identity check scores that each represents a level of assurance of the identification information (¶¶ [0027]-[0028] describes the many ways identification is verified with a positive or negative response which reads on scores that represent a level of assurance ie if the user authenticates the account or not indicates a binary score).As per claim 51:	Black further discloses the method of claim 1, wherein the order received is sports related (¶ [0001] “sports betting”)As per claims 52-59:	Claims 52-59 are rejected under the rationales of claims 44-51, respectively.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692